
	
		I
		111th CONGRESS
		1st Session
		H. R. 567
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Calvert (for
			 himself and Mr. Lewis of California)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Secretary of the Interior to participate in
		  certain water projects in California.
	
	
		1.Project
			 authorizations
			(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is
			 amended by adding at the end the following:
				
					163_.Yucaipa Valley
				regional water supply renewal project
						(a)AuthorizationThe
				Secretary, in cooperation with the Yucaipa Valley Water District, may
				participate in the design, planning, and construction of projects to treat
				impaired surface water, reclaim and reuse impaired groundwater, and provide
				brine disposal within the Santa Ana Watershed as described in the report
				submitted under section 1606.
						(b)Cost
				sharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationFunds
				provided by the Secretary shall not be used for operation or maintenance of the
				project described in subsection (a).
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000.
						163_.City of Corona
				Water Utility, California, water recycling and reuse project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Corona Water Utility, California, is
				authorized to participate in the design, planning, and construction of, and
				land acquisition for, a project to reclaim and reuse wastewater, including
				degraded groundwaters, within and outside of the service area of the City of
				Corona Water Utility, California.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this
				section.
						.
			(b)Conforming
			 amendmentsThe table of sections in section 2 of Public Law
			 102–575 is amended by inserting after the item relating to section 163_ the
			 following:
				
					
						Sec. 163_. Yucaipa Valley Regional Water
				Supply Renewal Project.
						Sec. 163_. City of Corona Water Utility,
				California, water recycling and reuse
				project.
					
					.
			
